Case 1:19-cv-04029-JMF Document 35 Filed 06/10/20 Page 1 of 1

 

 

 

 

 

 

 

USDC SPNY
UNITED STATES DISTRICT COURT BOCOMENT coer
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
vee enee catenin tnnntnentnnnnnnnnneeneatenvenenantnee X DOC #: a
Plaintiffs,
-against- 19 CIVEL 4029 (IMF)
JUDGMENT

ALLERGAN, INC.,

Defendant,
--- ---- ---- x

 

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated June 10, 2020, in this Court’s prior decision, the
Court observed that dismissal pursuant to the first-to-file rule may well be “dispositive” because,
“{djuring the six years in which the Government investigated Wood’s claims and the case
remained under seal, the statute of limitations” continued to run. Wood I, 246 F. Supp. 3d at 793.
In fact, that was one of the reasons that, in this Court’s view, Wood should be allowed to “cure”
his violation of the first-to-file rule by amendment. See id. at 798. But the Second Circuit disagreed
and this Court is bound by that ruling. It is also bound by the plain terms of the FCA and the well-
established precedent governing whether and when a plaintiff is entitled to equitable tolling. That
law compels the Court to conclude that Wood’s latest effort to bring FCA claims against Allergan
is indeed time barred. Allergan’s motion to dismiss is GRANTED, and Wood’s Complaint is
dismissed; accordingly, this case is closed.

Dated: New York, New York

June 10, 2020
RUBY J. KRAJICK

 

Clerk of Court

Be EMCO
NJ

Deputy Clerk
